IN THE COMMONWEALTH COURT OF PENNSYLVANIA

                                            :
Richard Linton Crawford III,                :
                                            : No. 1010 C.D. 2015
                            Appellant       : Submitted: December 11, 2015
                                            :
                     v.                     :
                                            :
Commonwealth of Pennsylvania,               :
Department of Transportation,               :
Bureau of Driver Licensing                  :


BEFORE:       HONORABLE BONNIE BRIGANCE LEADBETTER, Judge1
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                       FILED: February 23, 2016

              Richard Linton Crawford III appeals, pro se, from the May 5, 2015,
order of the Court of Common Pleas of Allegheny County (trial court) dismissing
Crawford’s statutory appeal from the Department of Transportation, Bureau of Driver
Licensing’s (DOT) one-year suspension of his operating privilege. DOT has also
filed with this court a motion to dismiss Crawford’s appeal, arguing that Crawford
has waived all issues by failing to attend the de novo hearing. We affirm the trial
court’s order and deny DOT’s motion to dismiss.




       1
        This case was assigned to the opinion writer on or before January 31, 2016, when Judge
Leadbetter assumed the status of senior judge.
               On December 31, 2014, DOT notified Crawford that DOT was
suspending his operating privilege for one year, effective February 4, 2015, pursuant
to section 1547(b)(1)(i) of the Vehicle Code, 75 Pa. C.S. §1547(b)(1)(i), due to
Crawford’s refusal to submit to chemical testing following his arrest for driving under
the influence of alcohol.


               Crawford filed a statutory appeal of DOT’s license suspension with the
trial court, at which time the trial court scheduled a de novo hearing for May 5, 2015.
Crawford failed to appear at the May 5, 2015, hearing,2 but DOT appeared and
presented evidence to satisfy its burden of proof. After admitting DOT’s evidence,
the trial court entered an order dismissing Crawford’s appeal. Crawford now appeals
to this court.3


               On appeal, Crawford challenges the trial court’s subject matter
jurisdiction over his license suspension appeal.4 Crawford admits that he failed to
appear at the de novo hearing but asserts that lack of subject matter jurisdiction is a
non-waivable issue. Although we agree with Crawford that the issue of subject
matter jurisdiction cannot be waived, see Blackwell v. State Ethics Commission, 567



       2
          Crawford offers no explanation for his failure to appear at the de novo hearing, only stating
that his failure to appear was “inadvertent[].” (Crawford’s Br. at 6.)

       3
        Where, as here, the only issue presented in a license suspension appeal is a question of law,
our scope of review is plenary. See Finnegan v. Department of Transportation, Bureau of Driver
Licensing, 844 A.2d 645, 647-48 n.3 (Pa. Cmwlth. 2004).

       4
          Crawford repeatedly asserts that the trial court lacked subject matter jurisdiction “for
multiple reasons” without stating in any detail what those reasons are. (Crawford’s Br. at 5, 7.)


                                                  2
A.2d 630, 636 (Pa. 1989),5 we conclude that the trial court had subject matter
jurisdiction over Crawford’s appeal.


               It is well settled that the courts of common pleas are vested with
exclusive jurisdiction over appeals from license suspensions.                    See Finnegan v.
Department of Transportation, Bureau of Driver Licensing, 844 A.2d 645, 649 (Pa.
Cmwlth. 2004); Ladd v. Department of Transportation, Bureau of Driver Licensing,
753 A.2d 318, 320-21 (Pa. Cmwlth. 2000). Section 1550(a) of the Vehicle Code
provides that “[a]ny person . . . whose operating privilege has been . . . suspended . . .
by [DOT] shall have the right to appeal to the court vested with jurisdiction of such
appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure).” 75
Pa. C.S. §1550(a). Section 933(a)(1)(ii) of the Judicial Code, in turn, provides that
the courts of common pleas shall have jurisdiction over appeals from final orders
issued by DOT pursuant to section 1550 of the Vehicle Code.                           42 Pa. C.S.
§933(a)(1)(ii).     Therefore, the trial court had subject matter jurisdiction over
Crawford’s statutory appeal from his license suspension.6


               Crawford also argues that DOT lacked authority to suspend his operating
privilege because it has not promulgated implementing regulations that would permit
DOT to enforce section 1547(b)(1)(i) of the Vehicle Code, 75 Pa. C.S.

       5
         “Since an issue of subject matter jurisdiction is not waivable, it may be raised at any stage
of a proceeding by a party, or sua sponte by the court or agency.” Blackwell, 567 A.2d at 636; see
Robinson v. City of Philadelphia, 706 A.2d 1295, 1297 (Pa. Cmwlth. 1998).

       6
        Because Crawford properly raised a jurisdictional issue before this court, we deny DOT’s
motion to dismiss the appeal. See City of Philadelphia v. Frempong, 762 A.2d 395, 397 (Pa.
Cmwlth. 2000).


                                                  3
§1547(b)(1)(i). However, because Crawford failed to appear at the de novo hearing,
he has waived all issues other than jurisdiction on appeal to this court. See City of
Philadelphia v. Frempong, 762 A.2d 395, 397 (Pa. Cmwlth. 2000) (“Appellants’
failure to attend the hearing and raise issues that could be heard on appeal is fatal to
their claim.”); Pa. R.A.P. 302(a).


              Accordingly, we affirm.7




                                            ___________________________________
                                            ROCHELLE S. FRIEDMAN, Senior Judge




       7
         See Riddle v. Department of Transportation, 583 A.2d 865, 868 (Pa. Cmwlth. 1990) (en
banc) (affirming the trial court’s order quashing the licensee’s statutory appeal for his failure to
appear at the de novo hearing).



                                                 4
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA

                                       :
Richard Linton Crawford III,           :
                                       : No. 1010 C.D. 2015
                         Appellant     :
                                       :
                   v.                  :
                                       :
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Driver Licensing             :


                                     ORDER


              AND NOW, this 23rd day of February, 2016, we hereby affirm the May
5, 2015, order of the Court of Common Pleas of Allegheny County and deny the
motion to dismiss filed by the Department of Transportation, Bureau of Driver
Licensing.



                                       ___________________________________
                                       ROCHELLE S. FRIEDMAN, Senior Judge